Exhibit (c)(3) Privileged and Confidential / Not to be Copied or Distributed 25 February 2010 PROJECT OSAKA PRELIMINARY VALUE INDICATION Information presented may vary subject to legal advice 2 Privileged and Confidential / Not to be Copied or Distributed §Perella Weinberg Partners have prepared a preliminary valuation analysis of Osaka and a preliminary value range recommendation for communication to Osaka –We believe the objective of this initial communication should be to ensure Osaka will engage into discussions while (i) providing a value range consistent with the company’s performance and industry valuation metrics and (ii) retaining flexibility with regards to valuation (notably to incorporate due diligence findings) §Our valuation analysis is solely based on Osaka’s 2009 performance and 2010-2014 forecasts excluding acquisitions, as provided by Osaka management –Moderate top line growth •2009-2014 revenue CAGR of 8.1%, driven in part by 2010 - thereafter growth around 5-7% –Significant margin improvement: 18.6% to 20.8% EBITDA margin from 2009 to 2014 •Significant expansion of gross margin in 2010 a key driver (from 53.7% to 55.4%) –Top line growth and margin improvement in 2010 will require thorough investigation during due diligence §Valuation approach –Valuation must factor in significant uncertainty around the Definity® business, a material contract between Osaka and Essilor in the US market meant to expire in 2010 •Contract represents c. US$8m in annual sales for Osaka, at a gross margin estimated at a minimum of 60% (EBITDA contribution of c. US$5m) –DCF is used to derive intrinsic value of the business, but significant discount required given (i) execution risks associated with high growth in cash flows, and (ii) absence of control –Comparable company analysis and precedent transactions provide consistent benchmark to calibrate the DCF approach •2009 EBITDA multiple of 9.0-10.0x supported by both comparables and precedent transactions •2010 EBITDA multiple of 8.0-9.0x supported by both comparables and precedent transactions –Current share price does not constitute a reliable valuation benchmark •Limited free float, lack of analyst coverage and share price underperformance have resulted in very limited trading volumes INTRODUCTION 3 Privileged and Confidential / Not to be Copied or Distributed REVENUES GROSS PROFIT CAPEX EBITDA MANAGEMENT BUSINESS PLAN OVERVIEW $m $m $m $m % Growth % Revenues % Revenues % Revenues Source: Company Filings, Osaka Business Plan (excluding acquisitions), not adjusted for potential loss of Definity® contract –Significant gross margin improvement projected in forecast period - mostly driven by 2010 improvement –Equally, strong EBITDA growth projected for the forecast period - with the increase in 2010 followed by almost flat 2011 despite increasing revenues –Capital expenditure increase in 2010 justified by investments in digital surfacing machines - driver of increased gross margin (resulting higher sale of prescription products) - sustainability of medium term capex levels around 4% of revenues 97 0 50 0% 5% 10% 15% 20% 25% 53 65 76 76 93 0 30 60 90 50% 52% 54% 56% 58% 60% 13 18 22 26 34 36 40 42 44 0 10 20 30 40 50 12% 15% 18% 21% 24% 27% 0 3 6 9 12 15 0% 3% 6% 9% 12% 15% 4 Privileged and Confidential / Not to be Copied or Distributed PRELIMINARY VALUATION ANALYSIS Premium to current share price: Sources: Osaka Business Plan (excluding acquisitions), PWP assumptions Notes:(1) Enterprise value less net cash ($2.2m), minorities ($10.5m; estimated by applying 11.0x EBIT multiple on 2010E minority interest) and plus associates ($1.3m); 16.6m shares outstanding (2) Net of value attributed to the Definity® contract between Osaka and Essilor, representing $38.4m to $43.2m or $2.3 to $2.6 per share (3) Before adjustment for potential loss of Definity® contract Current share price: $9.80 No control premium reflected in valuation Valuation reflects control premium DCF range using “Essilor WACC” of 8.0%: ($18.6 - $21.3) Implied Metric ($m) Price per Share ($) Ent. Value ($m) L3M Trading Range Last three months trading range of stock $7.88 - $10.03 137 - 173 2009E EV/EBITDA Comparable Multiples 9.0x - 10.0x 201 - 221 2010E EV/EBITDA Comparable Multiples 8.0x - 9.0x 235 - 264 2010 EV/EBIT Multiples 11.0x - 12.0x 230 - 249 LFY EV/EBITDA transaction comparables (LFY based on Dec-09 financials) 8.5x - 9.5x 187 - 208 LFY+1 EV/EBITDA transaction comparables (LFY+1 based on Dec-10 financials) 8.0x - 9.0x 235 - 264 Discounted Cash Flow Based on 2010 - 2014 management forecasts Perpetuity growth methodology 1.5% - 2.5% PGR 8.5% - 9.0% WACC 268 - 327 Transaction Valuation Standalone Market Valuation (35%) 0% 35% 70% 105% 140% 175% 5 Privileged and Confidential / Not to be Copied or Distributed DCF ANALYSIS OF MANAGEMENT BUSINESS PLAN Sources: Osaka Business Plan (excluding acquisitions), PWP assumptions Notes:Valuation based on transaction in June 2010 - No adjustment for Definity® contract (1) Includes option expense (treated as cash instead of incorporating the dilutive impact of options) (2) Based on net debt of ($2.2m), associates of $1.3m and 16.6m shares outstanding All value in US$m, FY Dec 2008A 2009A 2010E 2011E 2012E 2013E 2014E Nrml Revenues Growth % 1.5% 17.6% 6.5% 7.3% 5.8% 4.0% - EBITDA Margin % 16.0% 18.6% 20.4% 19.9% 21.0% 20.7% 20.8% 20.8% Less: Depreciation Depreciation / Capex % 350.0% 104.6% 124.1% 125.9% 109.9% 106.5% 95.0% Depreciation / Revenues % 6.5% 6.1% 5.8% 5.2% 4.8% 4.4% 4.1% 3.6% EBIT Less: Allocation to minorities Less: Tax Paid Effective Tax Rate % 23.0% 22.5% 22.0% 21.5% 21.0% 20.5% 20.0% Tax-Effected EBITA Plus: Change in WC and Other Change in WC / Change in Revenues 96.4% (27.3%) (23.6%) (23.8%) (21.5%) (29.3%) (20.0%) Plus: Depreciation Less: Cash Capex Capex / Revenues % 1.8% 5.6% 4.2% 3.8% 4.0% 3.8% 3.8% Unlevered FCF Discount Implied TV as % of EV PV of Terminal Value Enterprise Value Rate 8.25% 76.3% 77.7% 79.2% 8.50% 75.5% 77.0% 78.4% 8.75% 74.8% 76.2% 77.7% 9.00% 74.1% 75.5% 76.9% 9.25% 73.3% 74.7% 76.1% Discount Implied TV EBITDA Multiple EV / EBITDA 10E Rate Valuation per Share ($) 8.25% 8.2x 8.9x 9.7x 9.7x 10.3x 11.0x 8.50% 7.9x 8.5x 9.3x 9.3x 9.9x 10.6x 8.75% 7.6x 8.2x 8.9x 9.0x 9.5x 10.1x 9.00% 7.4x 7.9x 8.6x 8.7x 9.2x 9.7x 9.25% 7.1x 7.6x 8.3x 8.4x 8.8x 9.4x 6 Privileged and Confidential / Not to be Copied or Distributed ANALYSIS AT VARIOUS PRICES (NO ADJUSTMENT FOR DEFINITY® CONTRACT) Source: Osaka Business Plan (excluding acquisitions) Notes:(1) Based on 16.6m shares outstanding (2) Includes net debt of ($2.2m), minorities of $10.5m (estimated by applying 11.0x EBIT multiple on 2010E minority interest) and associates of ($1.3m) (3) Not adjusted for loss of Definity® contract Respective LTM and NTM EBITDA multiples of FGX transaction (assumed Osaka transaction in June 2010) Essilor current trading ranges Applicable multiple range (9.0x - 10.0x for 2009 EBITDA, 8.0x - 9.0x for 2010 EBITDA) Offer Price ($/ Share) Premium to Current Share Price ($9.80/share) 0.0% 12.2% 22.4% 32.7% 42.9% 53.1% 63.3% 73.5% 83.7% 93.9% 104.1% 114.3% 124.5% Premium to 30 day average ($8.68/share) 12.8% 26.7% 38.2% 49.7% 61.2% 72.7% 84.2% 95.8% 107.3% 118.8% 130.3% 141.8% 153.3% Implied Market Value ($m) Implied Enterprise Value ($m) Sales '09E 1.19x 1.33x 1.44x 1.56x 1.68x 1.79x 1.91x 2.03x 2.14x 2.26x 2.37x 2.49x 2.61x Sales '10E 1.01x 1.13x 1.23x 1.33x 1.43x 1.53x 1.62x 1.72x 1.82x 1.92x 2.02x 2.12x 2.22x Sales '11E 0.95x 1.06x 1.15x 1.25x 1.34x 1.43x 1.53x 1.62x 1.71x 1.80x 1.90x 1.99x 2.08x EBITDA '09E 6.4x 7.2x 7.8x 8.4x 9.0x 9.7x 10.3x 10.9x 11.5x 12.2x 12.8x 13.4x 14.0x EBITDA '10E 5.0x 5.5x 6.0x 6.5x 7.0x 7.5x 8.0x 8.5x 8.9x 9.4x 9.9x 10.4x 10.9x EBITDA '11E 4.8x 5.3x 5.8x 6.3x 6.7x 7.2x 7.7x 8.1x 8.6x 9.0x 9.5x 10.0x 10.4x EBIT '09E 9.6x 10.7x 11.6x 12.6x 13.5x 14.4x 15.4x 16.3x 17.2x 18.2x 19.1x 20.0x 21.0x EBIT '10E 6.9x 7.8x 8.4x 9.1x 9.8x 10.5x 11.2x 11.8x 12.5x 13.2x 13.9x 14.6x 15.2x EBIT'11E 6.4x 7.2x 7.8x 8.4x 9.1x 9.7x 10.3x 11.0x 11.6x 12.2x 12.9x 13.5x 14.1x 7 Privileged and Confidential / Not to be Copied or Distributed ANALYSIS AT VARIOUS PRICES (WITH ADJUSTMENT FOR DEFINITY CONTRACT) Source: Osaka Business Plan (excluding acquisitions) Notes:(1) Based on 16.6m shares outstanding (2) Includes net debt of ($2.2m), minorities of $10.5m (estimated by applying 11.0x EBIT multiple on 2010E minority interest) and associates of ($1.3m) (3) Adjusted for loss of Definity® contract Respective LTM and NTM EBITDA multiples of FGX transaction (assumed Osaka transaction in June 2010) Essilor current trading ranges Applicable multiple range (9.0x - 10.0x for 2009 EBITDA, 8.0x - 9.0x for 2010 EBITDA) Offer Price ($/ Share) Premium to Current Share Price ($9.80/share) 0.0% 12.2% 22.4% 32.7% 42.9% 53.1% 63.3% 73.5% 83.7% 93.9% 104.1% 114.3% 124.5% Premium to 30 day average ($8.68/share) 12.8% 26.7% 38.2% 49.7% 61.2% 72.7% 84.2% 95.8% 107.3% 118.8% 130.3% 141.8% 153.3% Implied Market Value ($m) Implied Enterprise Value ($m) Sales '09E 1.26x 1.41x 1.53x 1.65x 1.78x 1.90x 2.02x 2.15x 2.27x 2.39x 2.52x 2.64x 2.76x Sales '10E 1.06x 1.19x 1.29x 1.39x 1.50x 1.60x 1.71x 1.81x 1.91x 2.02x 2.12x 2.22x 2.33x Sales '11E 0.99x 1.11x 1.21x 1.31x 1.40x 1.50x 1.60x 1.69x 1.79x 1.89x 1.99x 2.08x 2.18x EBITDA '09E 7.8x 8.7x 9.5x 10.3x 11.0x 11.8x 12.6x 13.3x 14.1x 14.9x 15.6x 16.4x 17.2x EBITDA '10E 5.8x 6.5x 7.0x 7.6x 8.2x 8.7x 9.3x 9.8x 10.4x 11.0x 11.5x 12.1x 12.7x EBITDA '11E 5.5x 6.2x 6.7x 7.2x 7.8x 8.3x 8.8x 9.4x 9.9x 10.5x 11.0x 11.5x 12.1x EBIT '09E 13.1x 14.7x 16.0x 17.2x 18.5x 19.8x 21.1x 22.4x 23.7x 24.9x 26.2x 27.5x 28.8x EBIT '10E 8.7x 9.7x 10.5x 11.4x 12.2x 13.1x 13.9x 14.7x 15.6x 16.4x 17.3x 18.1x 19.0x EBIT'11E 7.9x 8.8x 9.6x 10.3x 11.1x 11.9x 12.6x 13.4x 14.2x 15.0x 15.7x 16.5x 17.3x 8 Privileged and Confidential / Not to be Copied or Distributed §Value range determination –50/50 transaction structure (joint instead of full control), requiring a discount to DCF –Jump in 2010 performance a key driver of value, but uncertainty on ability of Osaka to deliver –Objective to offer a fair price to obtain support from management for the transaction, whilst retaining some headroom to improve the terms if required –Absence of premium for synergies given they will be shared equally as a result of the envisaged 50/50 structure §Proposal for discussion –Value range of US$12.0 to US$14.0 per share represents a 19% to 30% discount to the DCF mid-point of US$17.3 (US$19.8 less US$2.5 for the Definity® contract) –Bottom end of the range based on actual 2009 EBITDA, plus some premium for joint control –High end of the range gives full credit to the 2010 EBITDA (but below the bottom end of the DCF), and is only achievable if due diligence can confirm the 2010 budget can be delivered, plus some premium for joint control §Format of communication on value –No written indication of interest (i) to mitigate risks of disclosure obligations and (ii) to retain flexibility going forward •Conference call rather than meeting: best not to explain our methodology otherwise can be used against our position going forward •Follow-up meeting possible if required –Value range required given (i) uncertainty on forecasts and assumptions underlying the forecasts, (ii) lack of public information (no broker forecasts, limited guidance from company), and (iii) need to retain flexibility –Osaka have asked for Essilor to provide a standalone value and the applicable premium: best to avoid providing such breakdown as those elements could be used against Essilor in a second stage VALUE PROPOSITION 9 Privileged and Confidential / Not to be Copied or Distributed §We have prepared a valuation analysis exclusively based on the 2009 financial results and 2010-2014 forecasts excluding acquisitions, as provided by Osaka management §On the basis of this work, we are prepared to propose an indicative value range of US$12.0 - 14.0 per share for a 50% stake in Osaka, on the basis of joint control between Essilor and Osaka’s majority shareholder, with mechanisms in place to permit consolidation of the Osaka operations by Essilor §Our proposal is non-binding and subject to full due diligences customary for this type of transaction, on the operations, legal structures and asset ownership, the financial performance and forecasts of Osaka, among other items §Key assumptions –2009 performance and 2010-2014 forecasts as provided by Osaka management, notably 2009 EBITDA of US$26.4m and 2010 EBITDA of US$34.1m –Latest publicly available capital structure (September 2009) (if asked: net cash of US$2.2m) §Rationale for selected value range –Our range incorporates a discount for the high margin Definity® business that Osaka is currently generating with Essilor, on the basis that the renewal/extension of this revenue stream beyond 2010 is uncertain ØNot possible to value a contribution that may not extend beyond 2010; Essilor will need to assess this contract on an arm’s length basis and may not be able to renew it then PROPOSED SCRIPT L1M VWAP L3M VWAP L6M VWAP LTM VWAP Indicative range premium (US$12 - US$14) 30% - 52% 36% - 58% 41% - 65% 61% - 88% 10 Privileged and Confidential / Not to be Copied or Distributed §Rationale for selected value range (cont’d) –The indicative range is derived from a DCF analysis as primary methodology, factoring in some discount for (i) the execution risks embedded in those projections, and (ii) the fact that Essilor could acquire a joint control position rather than a full control position –The indicative range is fully consistent with trading multiples of comparable companies in the optical industry •Bottom of the range is supported by your 2009 performance, plus a premium for joint control •High end of the range gives credit for the 2010 forecast, which shows a 29% growth in EBITDA over 2009, and incorporates a premium for joint control –We will be in a position to refine our range on the basis of the due diligences, notably on the basis of our assessment of the deliverability of the 2010 forecast –The range as outlined here already crystallises significant value for the current shareholders of Osaka, giving a large credit for the future growth §Next steps –If you are prepared to pursue our discussions on this basis, we would suggest to engage into discussions with a view to develop a term sheet for the proposed transaction and agree on: •the transaction structure to achieve the 50/50 ownership target •the governance of Osaka post transaction –We also need to conduct a parallel review of competition aspects –Once we have reached agreement on price, structure and governance, and subject to our preliminary conclusions on competition aspects, we could start the due diligence exercise and work on full documentation in parallel PROPOSED SCRIPT (CONT’D) Privileged and Confidential / Not to be Copied or Distributed APPENDIX 12 Privileged and Confidential / Not to be Copied or Distributed SHARE PRICE DEVELOPMENT Share price (US$) - Rebased to Osaka Trading Volume (‘000s) Source: Factset 13 Privileged and Confidential / Not to be Copied or Distributed WACC ANALYSIS Sources:Company Filings, Bloomberg, Factset, KPMG Tax Survey Notes:(1) Effective corporate tax rates (2) Bloomberg 10 year (or available for companies trading less than 10 years) adjusted beta relative to respective index (3) Net financial debt as last reported (4) Market capitalization as of 23-Feb-10 (5) Current yield on USD denominated 10 year Israeli government bond WACC - BROKER BENCHMARKING DERIVATION OF UNLEVERED BETA WACC CALCULATION –Based on a company specific calculations and benchmarking to competitors, a WACC of around 8.5% - 9.0% could be justified Leveraged Benchmark Debt/ Equity (€m) Unlevered Company Tax Rate Beta Index Debt Equity Beta Hoya Corp. 40.7% Topix 0 0.0% Luxottica Group S.p.A. 31.4% FTSE MIB 27.9% Cooper Cos. 40.0% Russell 2000 43.9% Safilo Group S.p.A. 31.4% FTSE MIB 90 n/m n/m Average 19.5% Median 17.2% Osaka 20.0% Russell 2000 0 0.0% Target Debt / Equity 0.0% 25.0% 50.0% 0.0% 25.0% 50.0% Implied Debt / Enterprise Value 0.0% 20.0% 33.3% 0.0% 20.0% 33.3% Selected Unlevered Beta COST OF EQUITY Implied Levered Beta x Market Risk Premium 5.50% 5.50% 5.50% 5.50% 5.50% 5.50% + Risk Free Rate 4.74% 4.74% 4.74% 4.74% 4.74% 4.74% Cost of Equity 8.57% 9.33% 10.10% 9.14% 10.02% 10.90% COST OF DEBT Risk Free Rate 4.74% 4.74% 4.74% 4.74% 4.74% 4.74% Risk Premium 0.50% 1.00% 1.50% 0.50% 1.00% 1.50% Pre Tax Cost of Debt 5.24% 5.74% 6.24% 5.24% 5.74% 6.24% After Tax Cost of Debt 4.19% 4.59% 4.99% 4.19% 4.59% 4.99% Weighted Average Cost of Capital 8.57% 8.39% 8.40% 9.14% 8.93% 8.93% 14 Privileged and Confidential / Not to be Copied or Distributed PRELIMINARY DCF OF BUSINESS PLAN (ADJUSTED MINORITIES) Sources: Osaka Business Plan (excluding acquisitions), PWP assumptions Notes:Valuation based on transaction in June 2010 - No adjustment for Definity® contract (1) Includes option expense (treated as cash instead of incorporating the dilutive impact of options) (2) Based on net debt of ($2.2m), associates of $1.3m and 16.6m shares outstanding Adjusted to grow in line with EBIT All value in US$m, FY Dec 2008A 2009A 2010E 2011E 2012E 2013E 2014E Nrml Revenues Growth % 1.5% 17.6% 6.5% 7.3% 5.8% 4.0% - EBITDA Margin % 16.0% 18.6% 20.4% 19.9% 21.0% 20.7% 20.8% 20.8% Less: Depreciation Depreciation / Capex % 350.0% 104.6% 124.1% 125.9% 109.9% 106.5% 95.0% Depreciation / Revenues % 6.5% 6.1% 5.8% 5.2% 4.8% 4.4% 4.1% 3.6% EBIT Less: Allocation to minorities Less: Tax Paid Effective Tax Rate % 23.0% 22.5% 22.0% 21.5% 21.0% 20.5% 20.0% Plus: Change in WC and Other Change in WC / Change in Revenues 96.4% (27.3%) (23.6%) (23.8%) (21.5%) (29.3%) (20.0%) Plus: Depreciation Less: Cash Capex Capex / Revenues % 1.8% 5.6% 4.2% 3.8% 4.0% 3.8% 3.8% Discount Implied TV as % of EV PV of Terminal Value Enterprise Value Rate 8.25% 76.9% 78.3% 79.8% 8.50% 76.2% 77.6% 79.0% 8.75% 75.5% 76.8% 78.3% 9.00% 74.7% 76.1% 77.5% 9.25% 74.0% 75.4% 76.8% Discount Implied TV EBITDA Multiple EV / EBITDA 10E Rate Valuation per Share ($) 8.25% 8.9x 9.6x 10.5x 10.4x 11.1x 11.9x 8.50% 8.5x 9.2x 10.1x 10.0x 10.6x 11.4x 8.75% 8.2x 8.9x 9.7x 9.6x 10.2x 10.9x 9.00% 8.0x 8.6x 9.3x 9.3x 9.8x 10.5x 9.25% 7.7x 8.3x 8.9x 9.0x 9.5x 10.1x 15 Privileged and Confidential / Not to be Copied or Distributed TRADING COMPARABLES ANALYSIS EV/ EBITDA(1) PRICE/ EARNINGS Sources: Company Filings, Factset, IBES estimates. Company estimates and PWP assumptions for Osaka Notes:Share prices as of 23 February 2010. Financials calendarised to December year end (1) Enterprise value calculated as market capitalisation plus net debt, minority interest, pensions and other post retirement obligations and less associates (2) Net debt and financial forecasts pro forma for FGX acquisition n/m –Essilor is the best comparable in optical lenses, but benefits from a premium valuation due to its financial track-record, stability and firmly established world leader position –Hoya includes pure play Hoya Vision which however only makes up 25% of total turnover –Luxottica, Cooper and Safilo are secondary comparables due to their focus on frames and distribution –Osaka trading well below its broadly defined peer group despite its good growth and profitability track record Mean 2009:10.4x Mean 2010: 9.4x Mean 2011:8.3x Mean 2009:23.2x Mean 2010: 19.0x Mean 2011:14.4x 10.8% 9.6% 22.1% 8.4% 10.2% EBITDA CAGR ’09 - ’11 15.9% n/m 12.1x 9.1x 12.1x 10.0x 8.5x 6.4x 10.9x 8.5x 10.9x 9.2x 7.6x 5.0x 10.0x 7.7x 9.8x 8.3x 5.7x 4.8x - 2x 4x 6x 8x 10x 12x 14x Essilor Hoya Luxottica Cooper Safilo Osaka 21.6x 29.2x 24.3x 17.5x 12.9x 19.2x 19.8x 20.3x 16.8x 8.4x 17.3x 16.3x 17.7x 14.9x 6.0x 7.5x - 5x 10x 15x 20x 25x 30x 35x Essilor Hoya Luxottica Cooper Safilo Osaka 16 Privileged and Confidential / Not to be Copied or Distributed PRECEDENT TRANSACTIONS ANALYSIS Sources: Company Filings, Factiva, Mergermarket Notes:(1) Calculated using the share price 1 week prior to announcement (2) EV of €600m based on Financial Times news article (27-Dec-06) (3) Sales of ¥50 Bn based on Reuters news article (11-Dec-07) –Recognizing differences in products, FGX/ Essilor likely to be a meaningful precedent given recent deal and similar strategic rationale - will be used as benchmark by minority shareholders specifically –Multiples paid in main precedent transactions are broadly consistent with trading multiples Date Premium to Enterprise Announced Target Acquiror Rationale Unaffected Share Price Equity Value (€m) Value (€m) 16-Dec-09 FGX International Essilor Leverage brands on distribution network 23.9% 16-Jun-08 Satisloh Holding Essilor Product expansion and leverage distribution n/a 09-May-08 NH Techno Glass Carlyle Private equity acquisition n/a 22-Dec-06 Rodenstock Bridgepoint Private equity acquisition n/a n/a 05-Dec-04 SOLA International Carl Zeiss Vision/ EQT Complementary overall portfolios 33.9% Mean 28.9% Date EV / Sales EV / EBITDA EV / EBIT P/E EBITDAMargin (%) Announced Target Acquiror LTM LFY+1 LTM LFY+1 LTM LFY+1 LTM LFY+1 LTM LFY+1 16-Dec-09 FGX International Essilor 1.96x 2.06x 9.1x 9.2x 13.4x 13.1x 27.8x 20.4x 21.5% 22.4% 16-Jun-08 Satisloh Holding Essilor 2.07x n/a 12.2x n/a 13.3x n/a n/a n/a 16.9% n/a 09-May-08 NH Techno Glass Carlyle 2.81x n/a n/a n/a n/a n/a n/a n/a n/a n/a 22-Dec-06 Rodenstock Bridgepoint 1.74x n/a 9.2x n/a n/a n/a n/a n/a 18.9% n/a 05-Dec-04 SOLA International Carl Zeiss Vision/ EQT 1.78x 1.70x 12.2x 9.3x 17.0x 12.0x n/m n/a 14.6% n/a Mean 2.07x 1.88x 10.7x 9.3x 14.6x 12.5x 27.8x 20.4x 18.0% 22.4% 17 Privileged and Confidential / Not to be Copied or Distributed OVERVIEW OF OSAKA OPTION HOLDERS Source: Osaka 20-F FY 2008 Notes:Number of options outstanding as of 31 December 2008, but already reflecting announced cancellations and amendments having occurred in 2009 (1) All options will be terminated 31 March 2010 –The management team would receive between $6.8mand $10.5m in proceeds at the suggested range of $14-17 per share (excludes the options of the Ex CEO which lapse end of March 2010) Avg. Strike Proceeds (US$m) at offer price of Name Function Options Price (US$) US$14.0 US$15.0 US$16.0 US$17.0 Eyal Hayardeny Ex President/ CEO Dan Katzman Chief Technology Officer Michael Latzer President Shamir USA Yagen Moshe Chief Financial Officer Uzi Tzur Chairman of Board Dagan Avishai Vice President of Marketing Youval Katzman Shamir Special Optical Products Zohar Katzman Shamir Special Optical Products Rami Ben-Ze'ev Vice President Business Management Other directors & officers Various Subtotal Executive officers & employees (can not be assigned) Various R&D employees (can not be assigned) Various Subtotal Total options outstanding 18 Privileged and Confidential / Not to be Copied or Distributed This Presentation has been provided to you by Perella Weinberg Partners and its affiliates (collectively “Perella Weinberg Partners” or the “Firm”) and may not be used or relied upon for any purpose without the written consent of Perella Weinberg Partners.The information contained herein (the “Information”) is confidential.By accepting this Information, you agree that you and your directors, partners, officers, employees, attorney(s), agents and representatives agree to use it for informational purposes only and will not divulge any such Information to any other party.Reproduction of this Information, in whole or in part, is prohibited. These contents are proprietary and a product of Perella Weinberg Partners.The Information contained herein is not an offer to buy or sell or a solicitation of an offer to buy or sell any corporate advisory services or security or to participate in any corporate advisory services or trading strategy.Any decision regarding corporate advisory services or to invest in the investments described herein should be made after, as applicable, reviewing such definitive offering memorandum, conducting such investigations as you deem necessary and consulting the investor’s own investment, legal, accounting and tax advisors in order to make an independent determination of the suitability and consequences of an investment or service. The information used in preparing these materials may have been obtained from or through you or your representatives or from public sources.
